                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              PINE BLUFF DIVISION


KENNETH RAY PITTS                                                              PLAINTIFF
ADC #085938

v.                              No: 5:19-cv-00343 JM-PSH

T. GIBSON, et al.                                                          DEFENDANTS


                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice.

       DATED this 18th day of November, 2019.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
